Name: Council Regulation (EEC) No 456/80 of 18 February 1980 on the granting of temporary and permanent abandonment premiums in respect of certain areas under vines and of premiums of the renunciation of replanting
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural structures and production; NA
 Date Published: nan

 Avis juridique important|31980R0456Council Regulation (EEC) No 456/80 of 18 February 1980 on the granting of temporary and permanent abandonment premiums in respect of certain areas under vines and of premiums of the renunciation of replanting Official Journal L 057 , 29/02/1980 P. 0016 - 0022 Finnish special edition: Chapter 3 Volume 11 P. 0234 Greek special edition: Chapter 03 Volume 28 P. 0023 Swedish special edition: Chapter 3 Volume 11 P. 0234 Spanish special edition: Chapter 03 Volume 17 P. 0158 Portuguese special edition Chapter 03 Volume 17 P. 0158 COUNCIL REGULATION (EEC) No 456/80 of 18 February 1980 on the granting of temporary and permanent abandonment premiums in respect of certain areas under vines and of premiums for the renunciation of replanting THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the disparity between the production and consumption of wine in the Community cannot be attributed merely to cyclical variations ; whereas the intervention measures for stabilizing markets, provided for in Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (4), as last amended by Regulation (EEC) No 454/80 (5), have proved to be inadequate ; whereas experience gained from the implementation of Council Regulation (EEC) No 1163/76 of 17 May 1976 on the granting of a conversion premium in the wine sector (6), as last amended by Regulation (EEC) No 361/79 (7), has shown that greater efforts need to be made to reduce Community wine-growing potential ; whereas to encourage wine-growers to act accordingly, premiums should be granted for the temporary or permanent abandonment of areas classified in category 2 or 3 within the meaning of Articles 29 and 29a of Regulation (EEC) No 337/79 and for the permanent abandonment of certain other specific areas under vines; Whereas, to avoid unjustified expenditure, cumulation of these premiums with other premiums provided for in Community legislation should be prohibited; Whereas the incentive for the abandonment of areas under vines should be so devised as to reduce the quantities of poor quality wine on the market ; whereas it is therefore necessary to restrict the temporary abandonment premium to certain vine varieties the cultivation of which is undesirable and which are planted in category 2 areas and to all vine varieties planted in category 3 areas; Whereas, in order to encourage producers to abandon temporarily or, where appropriate, permanently areas under vines in the near future and thereby hasten the restoration of the market balance, a time limit should be laid down for the grant of the abandonment premiums, in particular with regard to certain specific areas under vines; Whereas, to ensure proper administrative management of the abandonment premiums, time limits should be fixed for the lodging of applications and conditions laid down for recipients ; whereas, in order to achieve lasting results, recipients of the temporary abandonment premium and recipients of the permanent abandonment premium should be required not to increase the areas on which they grow vines for eight and 15 wine-growing years respectively; Whereas the amount of the temporary abandonment premium must be set at a level which takes account of the cost of grubbing and, to some extent, of the prospective loss of income ; whereas the amounts fixed for this premium should therefore be differentiated according to the productivity of the areas under vines in question ; whereas, since the permanent abandonment premium relates to areas where grubbing already took place in exchange for the temporary abandonment premium or to specific areas under vines, its amount should be fixed at the same level; Whereas the encouragement to renounce replanting rights the exercise of which was suspended until 29 February 1980 under Article 4 of Council Regulation (EEC) No 348/79 of 5 February 1979 on measures (1)OJ No C 209, 2.9.1978, p. 3 ; OJ No C 232, 30.9.1978, p. 10. (2)OJ No C 6, 8.1.1979, p. 66. (3)OJ No C 105, 26.4.1979, p. 46. (4)OJ No L 54, 5.3.1979, p. 1. (5)See page 7 of this Official Journal. (6)OJ No L 135, 24.5.1976, p. 34. (7)OJ No L 46, 23.2.1979, p. 2. designed to adjust wine-growing potential to market requirements (1) is likely to contribute to a reduction of the wine-growing potential ; whereas the producers concerned should be induced to renounce their rights by the grant of a premium; Whereas, in order to ensure the correct application of the system of premiums, it should be laid down that national aid may be granted if designed to achieve similar objectives to those which are sought by the said system; Whereas all the measures envisaged serve the interest of the Community and are designed to achieve the objectives laid down in Article 39 (1) (a) of the Treaty ; whereas they constitute a common measure within the meaning of Article 6 (1) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (2), as last amended by Regulation (EEC) No 929/79 (3); Whereas Council Directive 78/627/EEC of 19 June 1978 on the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France (4) is already being applied in these regions which are in an unfavourable situation as regards agricultural incomes and employment ; whereas part of the action in question regarding operations for the conversion of vineyards was, until the 1978/79 wine year, financed under the conversion premium arrangements laid down in Regulation (EEC) No 1163/76 ; whereas such financing is now to be provided by the grant of the temporary abandonment premium ; whereas consequently, in order to avoid interruption in the action, implementation of the abandonment premium arrangements should be brought forward to 1 March 1980, HAS ADOPTED THIS REGULATION: TITLE I Temporary and permanent abandonment of certain areas under vines Article 1 1. Wine-growers cultivating areas under vines classified in categories 2 and 3 in accordance with Articles 29 and 29a of Regulation (EEC) No 337/79 shall, upon application and subject to the conditions laid down in this Regulation, be eligible in respect of these areas for: - a premium for the temporary abandonment of wine-growing, hereinafter called "temporary abandonment premium", - a premium for the permanent abandonment of wine-growing, hereinafter called "permanent abandonment premium". 2. Wine-growers cultivating areas used as root-stock nurseries shall, upon application and subject to the conditions laid down in this Regulation, be eligible in respect of such areas solely for the permanent abandonment premium. 3. The following exclusions shall apply: - growers shall not be eligible for the temporary or the permanent abandonment premium in respect of areas under vines falling within the scope of Council Directive 79/359/EEC of 26 March 1979 on the programme to speed up the conversion of certain areas under vines in the Charentes departments (5), - growers who have received the special conversion premium for which provision is made in Directive 78/627/EEC shall not be eligible for the permanent abandonment premium ; this exclusion shall apply only to the areas that are covered by the aforesaid special conversion premium and to the period of implementation of the action provided for in Directive 78/627/EEC. 4. In the case of areas which have benefited from one or more of the premiums referred to in paragraph 1, wine-growers cannot subsequently receive aid referred to in Article 13 of Council Regulation (EEC) No 458/80 of 18 February 1980 on collective projects for the restructuring of vineyards (6). 5. The grant of the temporary abandonment premium shall entail suspension of the exercise of the replanting right referred to in Annex IVa (c) to Regulation (EEC) No 337/79 until the end of the eighth wine-growing year following that of grubbing up ; however, at the end of this period, the replanting right may be exercised only for the two following wine-growing years. The grant of the permanent abandonment premium shall entail loss of the replanting right. (1)OJ No L 54, 5.3.1979, p. 81. (2)OJ No L 94, 28.4.1970, p. 13. (3)OJ No L 117, 12.5.1979, p. 4. (4)OJ No L 206, 29.7.1978, p. 1. (5)OJ No L 85, 5.4.1979, p. 34. (6)See page 27 of this Official Journal. Article 2 1. Until the end of the 1986/87 wine-growing year, the temporary abandonment premium shall be granted for the temporary abandonment of wine-growing on: (a) areas classified in category 2 planted with wine-grape varieties: - in the category of provisionally authorized varieties, or - on a list to be adopted; (b) areas classified in category 3 planted with wine-grape varieties; (c) areas planted with varieties which, for the administrative unit involved, are classified both as table-grape and as wine-grape varieties. 2. The permanent abandonment premium shall be granted for the permanent cessation of wine-growing on areas: - for which the temporary abandonment premium or the premium referred to in Regulation (EEC) No 1163/76 has been paid, or - under vines which are no longer tended or of very low productivity, or - used as root-stock nurseries planted with root-stock varieties included in the classification of vine varieties. The permanent abandonment premium may be granted only during - the marketing year in which the temporary abandonment premium has been granted, plus the following eight marketing years, - the eight wine-growing years following that in which the premium referred to in Regulation (EEC) No 1163/76 was granted, - four wine-growing years as from 1 September 1980 as regards the areas referred to in the second and third indents of the first subparagraph. 3. The temporary abandonment premium may not be granted in respect of: (a) areas under vines located on the same farm which total less than 25 ares; (b) areas under vines known to have been in infringement of Community or national provisions; (c) areas under vines which are no longer tended or of very low productivity; (d) areas on which vines have been planted after the entry into force of this Regulation. 4. The permanent abandonment premium may not be granted for the areas referred to in the second and third indents of the first subparagraph of paragraph 2 in respect of areas under vines located on the same farm which total less than 10 ares. 5. When the list of vine varieties referred to in the second indent of paragraph 1 (a) is drawn up and subdivided according to geographical units in accordance with Article 31 of Regulation (EEC) No 337/79, account shall be taken of: - the quality of the wines obtained from the varieties in question, - other Community measures to adapt wine-growing potential to market requirements, - market demand. 6. Detailed rules for granting premiums and the list of varieties referred to in the second indent of paragraph 1 (a) shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79. Article 3 1. Applications for premiums shall be lodged with the departments to be designated by the Member States: - as regards the temporary abandonment premium, before 31 December following the start of the wine-growing year during which the vines were grubbed up, - as regards the permanent abandonment premium, before 31 December of each wine-growing year referred to in the second subparagraph of Article 2 (2). 2. The grant of the temporary abandonment premium or the permanent abandonment premium for the areas referred to in the second and third indents of the first subparagraph of Article 2 (2) shall be subject to a written declaration by the applicant to the effect that: - by 1 April of the year following that in which the application is lodged, he will grub or have grubbed up the vines on the areas for which the premium has been requested, - he will not, before 31 March 1982, plant on the areas referred to in the first indent fruit trees of the varieties referred to in Article 1 of Council Regulation (EEC) No 794/76 of 6 April 1976 laying down new measures for the rationalization of fruit production in the Community (1), - he will not plant on his holding new vines within the meaning of Annex IVa (e) of Regulation (EEC) No 337/79: - for a period of eight wine-growing years following that during which the vines referred to were grubbed up, as regards the temporary abandonment premium, - for a period of 15 wine-growing years following that during which the vines referred to were grubbed up, as regards the permanent abandonment premium for areas referred to in the second and third indents of the first subparagraph of Article 2 (2); - annually during this period, when declaring his harvest where this is required, he will also declare the area under vines which is in production, and the area under vines which is not yet in production. 3. The grant of the permanent abandonment premium for areas in respect of which the temporary abandonment premium or the premium provided for in Regulation (EEC) No 1163/76 has been paid shall be subject to a written declaration by the applicant containing the undertaking that: - he will not plant on his farm any new vines during the 15 wine-growing years following that during which the premium was granted, - annually when declaring his harvest where this is required he will also declare the area under vines which is in production, and that area which is not yet in production provided that vines are cultivated on the holding. 4. The grant of the temporary or the permanent abandonment premium shall also be subject to the applicant: - being entitled, in accordance with national laws, to continue to cultivate the area concerned for the periods referred to in the third indent of paragraph 2, or the first indent of paragraph 3, as the case may be; - producing, if he does not fulfil the condition referred to in the first indent, a written undertaking by the owner of the land that he will guarantee that the obligations referred to in paragraph 2 or 3 are complied with or that he will comply with them personally. If, after the granting of the premium and in the course of the period referred to in the third indent of paragraph 2, or the first indent of paragraph 3, all or part of the holding should pass to another party, the recipient of the premium or his assignees shall remain responsible for the execution by the successor of the undertaking entered into by the recipient, unless: - the successor enters into such an undertaking on his own account for the remainder of the period, or - the owner has given the undertaking provided for in the second indent of the first subparagraph. Article 4 1. The amount of the temporary abandonment premium shall be fixed at: - 1 813 ECU per hectare for areas under vines of low productivity, - 2 418 ECU per hectare for areas under vines of average productivity which are tended normally and do not yet show any signs of deterioration due to age, - 3 022 ECU per hectare for areas under vines of high productivity. 2. The amount of the permanent abandonment premium shall be fixed at 2 418 ECU per hectare. 3. For the grant of the temporary abandonment premium or the permanent abandonment premium in respect of the areas referred to in the second and third indents of the first subparagraph of Article 2 (2), mixed cultivation areas shall be expressed as specialized cultivation areas by using the customary conversion factor for the wine-growing area concerned. 4. Where the area for which the temporary abandonment premium is requested contains a mixture of several vine varieties, some of which do not qualify for the premium, the premium shall be granted: - for the entire area, provided that the varieties referred to in Article 2 (1) (a) cover more than 70 % of the area in question, - for the section of the area actually covered with the varieties referred to in Article 2 (1) (a) where those varieties cover 70 % or less of the area in question. (1)OJ No L 93, 8.4.1976, p. 3. 5. For the purposes of granting the permanent abandonment premium, the entire area shall be taken into consideration. 6. The amount of the temporary abandonment premium or of the permanent abandonment premium for the areas referred to in the second and third indents of the first subparagraph of Article 2 (2) shall be paid in a single payment not more than six months after the applicant has furnished evidence that grubbing up has in fact taken place. The amount of the permanent abandonment premium for the areas referred to in the first indent of the first subparagraph of Article 2 (2) shall be paid in a single payment not more than six months after the declaration referred to in Article 3 (3) has been deposited. 7. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79. TITLE II Renunciation of replanting on certain areas under vines Article 5 1. Wine-growers cultivating areas under vines who have a replanting right which was suspended under Article 4 of Regulation (EEC) No 348/79 shall, upon application and subject to the conditions laid down in this Title, be eligible for a premium for renouncing their right, hereinafter called "renunciation premium". 2. In the case of areas which have benefited from the renunciation premium, growers cannot subsequently receive the aid referred to in Article 13 of Regulation (EEC) No 458/80. Article 6 1. The renunciation premium shall be granted until 28 February 1982. 2. No renunciation premium may be granted for rights in respect of areas on one and the same holding which total less than 25 ares. 3. Detailed rules for granting the premium shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79. Article 7 1. Applications for premiums shall be lodged with the departments to be designated by the Member States before 1 February 1982. 2. The grant of the renunciation premium shall be subject to: (a) the condition that, since 27 May 1976, the only vine-planting the applicant has engaged in on his holding has been offset by the prior grubbing of an equivalent area under vines; (b) a written declaration in which the applicant undertakes that: - he will, until 31 March 1982, forego any planting of fruit trees of the varieties referred to in Article 1 of Regulation (EEC) No 794/76 in the areas in respect of which the premium has been applied for, - he will not carry out any new planting of vines within the meaning of Annex IVa (e) to Regulation (EEC) No 337/79 on his holding for 15 wine-marketing years following this undertaking, - annually, when declaring his harvest, he will also declare the area under vines which is, and that which is not yet, in production in so far as vines are still grown on the holding. Article 8 1. The renunciation premium shall be fixed at 800 ECU per hectare. 2. The renunciation premium shall be paid in a single payment not more than six months after the renunciation has been established and formalized. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure provided for in Article 67 of Regulation (EEC) No 337/79. TITLE III General and financial provisions Article 9 The Council, acting by a qualified majority on a proposal from the Commission, may decide to alter: - the amounts of the premiums, - the dates given in Articles 3 (1) and 7 (1). In accordance with the same procedure, the Council may provide for derogations in respect of the date laid down in the first indent of Article 3 (2). Article 10 1. The Member States shall verify that the undertakings referred to in Articles 3 (2) and (3) and 7 (2) are being respected. 2. The Member States shall inform the Commission of the results of this verification. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79. Article 11 1. The measures laid down in this Regulation shall constitute a common measure within the meaning of Article 6 (1) of Regulation (EEC) No 729/70. 2. The measures referred to in paragraph 1 shall: - end with the 1986/87 wine-growing year as regards the temporary abandonment premium, - end with the 1994/95 wine-growing year as regards the permanent abandonment premium for the areas referred to in the first indent of the first subparagraph of Article 2 (2), - end with the 1983/84 wine-growing year as regards the permanent abandonment premium for the areas referred to in the second and third indents of the first subparagraph of Article 2 (2), - apply until 28 February 1982 as regards the renunciation premium. Article 12 1. The estimated cost of the common measure to the European Agricultural Guidance and Guarantee Fund is 128 78 million European units of account. 2. Article 6 (5) of Regulation (EEC) No 729/70 shall apply to this Regulation. Article 13 1. The expenditure incurred by the Member States in respect of the measure provided for in this Regulation shall be eligible for financing by the Guidance Section of the European Agricultural Guidance and Guarantee Fund. 2. The Guidance Section of the EAGGF shall refund to the Member States 40 % of the eligible expenditure. 3. Detailed rules for the application of paragraph 2 shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70. Article 14 1. Applications for reimbursement shall relate to expenditure incurred in a calendar year by the Member States and shall be submitted to the Commission before 1 July of the following year. 2. The Commission shall take a decision on these applications, on one or more occasions, in accordance with the procedure laid down in Article 7 (1) of Regulation (EEC) No 729/70. Article 15 1. Without prejudice to Article 8 of Regulation (EEC) No 729/70, the Member States shall take, in accordance with their national laws, regulations and administrative provisions, the necessary measures to recover the amounts paid in cases where the undertakings referred to in Articles 3 and 7 are not being respected. They shall inform the Commission of measures taken for this purpose and, in particular, shall periodically notify it of the state of administrative and judicial procedures relating thereto. 2. The sums recovered shall be paid to the paying authorities or bodies and deducted by them from the expenditure financed by the European Agricultural Guidance and Guarantee Fund in proportion to Community financing. 3. The financial consequences of failure to recover amounts paid out shall be borne by the Community in proportion to Community financing. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70. Article 16 The Member States shall communicate to the Commission, as part of the communication referred to in Article 30c (1) of Regulation (EEC) No 337/79: - during the wine-growing years referred to in Article 2 (1) and (2), the areas of vines which have been temporarily or permanently abandoned in return for the corresponding premium, - before 1 October 1982, the areas of vines in respect of which a renunciation premium has been granted. The Commission shall take account of this information in the report referred to in Article 30c (2) of the aformentioned Regulation. Article 17 This Regulation shall not impede the granting of aid provided for by national regulations designed to achieve objectives similar to those sought by this Regulation, subject to an examination on the basis of Articles 92, 93 and 94 of the Treaty. Article 18 1. This Regulation shall enter into force on 1 March 1980. 2. This Regulation shall apply from 1 September 1980. However, it shall apply from 1 March 1980 as regards: - the renunciation premium referred to in Title II, - the temporary abandonment premium referred to in Title I in the case of areas benefiting from a special conversion premium under the programme referred to in Directive 78/627/EEC. 3. By way of derogation from Article 3 and with regard to the temporary abandonment premium referred to in the second indent of the second subparagraph of paragraph 2 of this Article, from 1 March to 31 August 1980: - the date referred to in the first indent of Article 3 (1) shall be replaced by "1 May 1980", - the date referred to in the first indent of Article 3 (2) shall be replaced by "1 June 1980". This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1980. For the Council The President G. MARCORA